DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement of Amendments
This Office Action is responsive to the amendment filed 11/24/2021. The examiner acknowledges the amendments to claims 1, 4, and 13-14. Claims 1-15 are subject to examination hereinbelow.  

Response to Arguments
Applicant’s arguments, see pg 5, filed 11/24/2021, with respect to the objection to claim 13 and the USC 112(b) rejections of claims 4 and 13-14 have been fully considered and are persuasive.  The objection to claim 13 and the USC 112(b) rejections of claims 4 and 13-14 have been withdrawn. 
Applicant’s arguments, see pg 6, filed 11/24/2021, with respect to the rejection(s) of claim(s) 1-15 under USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of US 20130310699 A1 to Hart, et al. (cited by Applicant, hereinafter Hart).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over US 20060060190 A1 to Sinderby (cited in previous Office Action) in view of US 20130310699 A1 to Hart, et al. (cited by Applicant, hereinafter Hart) and US 20140296728 A1 to Sinderby, et al. (cited in previous Office Action, hereinafter Sinderby 2).
Regarding claim 1, Sinderby teaches a method for extracting a neural respiratory drive measure of a user [0023], the method comprising:

processing the EMG signal to produce a processed EMG signal (505) ([0064], EMG signal processed by filtering) (Fig 5A);
processing the EMG signal to produce a surrogate respiration signal (500-503) ([0056-0057, 0059], EMG is processed such as by high pass filtering to remove slow trends, cross-correlating, and interpolating) (Fig 5A), wherein the surrogate respiration signal is obtained only from the EMG signal [0056-0057, 0059]; and 
determining a neural respiratory drive measure (604) based on inhalations and the processed EMG signal ([0064, 0066, 0070], line 508, calculated from double-subtracting the filtered inhalation signal from steps 500-503 and the filtering of motion artifacts from the EMG signal processed in 505. Signal 508 is used in step 604 to determine a trend in respiratory drive) (Fig 5B).
However, Sinderby does not teach non-invasively obtaining the EMG signal; and
detecting inhalations of the user based on the surrogate respiration signal.
Hart teaches non-invasively obtaining an EMG signal (by using surface electrodes) [0067, 0069] (Fig 1);
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Sinderby to have non-invasively obtaining the EMG signal, because doing so would enable external repositioning of surface electrodes in order to obtain adequate signal quality for measuring an electric signal related to a neural respiratory drive (NRD), as recognized by Hart [0008, 0074].
Sinderby II teaches detecting inhalations of a user based on a surrogate respiration signal [0051, 0106].


Regarding claim 3, Sinderby in view of Hart and Sinderby 2 teach all the limitations of claim 1, and Sinderby further teaches the processing of the EMG signal to produce a surrogate respiration signal comprises applying a first high pass filter to the EMG signal (500) ([0056], EMG is processed such as by high pass filtering to remove slow trends) (Fig 5A).

Regarding claim 12, Sinderby in view of Hart and Sinderby 2 teach all the limitations of claim 1, and Sinderby further teaches computing the neural respiratory drive of the user based on the neural respiratory drive measure [0022].

Regarding claim 13, Sinderby in view of Hart and Sinderby 2 teach the method of claim 1, and Sinderby further teaches a computer program product (19) [0065] (Fig 2), comprising a non-transitory computer usable medium having a computer readable program code embodied therein ([0065], computer 19 must comprise a computer program comprising a computer program code in order to perform its processing steps), the computer readable code being adapted and configured to be executed to implement the method of claim 1 [0055-0056, 0065].


obtain an EMG signal [0043] (Fig 1);
process the EMG signal to produce a processed EMG signal (505) ([0064-0065], EMG signal processed by filtering) (Fig 5A);
process the EMG signal to produce a surrogate respiration signal (500-503) ([0056-0057, 0059], EMG is processed such as by high pass filtering to remove slow trends, cross-correlating, and interpolating) (Fig 5A); and
determine a neural respiratory drive measure (604) based on inhalations and the processed EMG signal ([0064, 0066, 0070], line 508, calculated from double-subtracting the filtered inhalation signal from steps 500-503 and the filtering of motion artifacts from the EMG signal processed in 505. Signal 508 is used in step 604 to determine a trend in respiratory drive) (Fig 5B).
wherein the surrogate respiration signal is produced only from the EMG signal ([0056-0057, 0059], the surrogate respiration signal produced by steps 500-503 is produced only from EMG signals and not any other type of signal);
However, Sinderby does not teach non-invasively obtain the EMG signal; and
detect inhalations of the user based on the surrogate respiration signal.
Hart teaches non-invasively obtaining an EMG signal (by using surface electrodes) [0067, 0069] (Fig 1);
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Sinderby to have non-invasively obtaining the EMG signal, because 
Sinderby II teaches detect inhalations of a user based on a surrogate respiration signal [0051, 0106].
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Sinderby to detect inhalations of the user based on the surrogate respiration signal, because doing so would provide a reliable source of a patient’s neural inspiratory effort from a diaphragm electrical activity (EAdi) reading, as recognized by Sinderby 2 [0051].

Regarding claim 15, Sinderby in view of Hart and Sinderby 2 teach the controller as claimed in claim 14, and Sinderby further teaches an inhalation detection system ([abstract, 0012, 0056, 0076], surrogate signal is processed using such steps as (500) by high pass filtering in order to isolate the inhalation (inspiration) signal) comprising:
An EMG electrode (12) adapted to measure the EMG signal [0043] (Fig 2); and
A controller (computer 19) as claimed in claim 14 [0049, 0065].

Claims 2, 5-9, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Sinderby in view of Hart and Sinderby 2 as applied to claim 1 above, and further in view of Reilly, et al. (cited in previous Office Action, NPL, hereinafter Reilly)
Regarding claim 2, Sinderby in view of Hart and Sinderby 2 teach all the limitations of claim 1, however Sinderby in view of Hart and Sinderby 2 do not teach the processing of the 
Reilly teaches processing of an EMG signal to produce a surrogate respiration signal comprises performing spike removal on the EMG signal ([pg 1192, right col, ln 38-42], spikes are removed by only selecting the maximal RMS EMG per breath for processing).
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Sinderby in view of Hart and Sinderby 2 to have the processing of the EMG signal to produce a surrogate respiration signal comprises performing spike removal on the EMG signal, because doing so would have the predictable result of finding the maximal RMS EMG per breath, as recognized by Reilly [pg 1192, right col, ln 38-42].

Regarding claim 5, Sinderby in view of Hart and Sinderby 2 teach all the limitations of claim 1, however Sinderby in view of Hart and Sinderby 2 do not teach the processing of the EMG signal to produce a surrogate respiration signal comprises performing envelope detection on the EMG signal, wherein the envelope detection comprises:
applying a rectification operator to the EMG signal, to generate a second EMG signal; and
applying a low pass filter to the second EMG signal.
Reilly teaches processing of an EMG signal to produce a surrogate respiration signal comprises performing envelope detection on the EMG signal ([pg 1192, right col, ln 34-42], envelope detection is performed by rectification by RMS and low pass filtering (under 1 kHz) by 50 ms time constant, then determining the maximal RMS EMG per breath), wherein the envelope detection comprises:

applying a low pass filter to the second EMG signal ([pg 1192, right col, ln 34-38], low pass filtering (under 1 kHz) by 50 ms time constant).
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Sinderby in view of Hart and Sinderby 2 to have the processing of the EMG signal to produce a surrogate respiration signal comprises performing envelope detection on the EMG signal, wherein the envelope detection comprises:
applying a rectification operator to the EMG signal, to generate a second EMG signal; and
applying a low pass filter to the second EMG signal, because doing so would have the predictable result of enabling finding the maximal RMS EMG per breath, as recognized by Reilly [pg 1192, right col, ln 38-42].

Regarding claim 6, Sinderby in view of Hart and Sinderby 2, in further view of Reilly teach all the limitations of claim 5, however Sinderby in view of Hart and Sinderby 2 does not teach the second EMG signal comprises an energy-like measure of the EMG signal.
Reilly teaches the second EMG signal comprises an energy-like measure of the EMG signal ([pg 1192, right col, ln 34-38], RMS is an energy-like measure).
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Sinderby in view of Hart and Sinderby 2 to have the second EMG 

Regarding claim 7, Sinderby in view of Hart and Sinderby 2, in further view of Reilly teach all the limitations of claim 6, however Sinderby in view of Hart and Sinderby 2 do not teach the energy-like measure of the EMG signal comprises at least one of the Teager-Kaiser energy and the conventional energy.
Reilly teaches the energy-like measure of the EMG signal comprises at least one of the Teager-Kaiser energy and the conventional energy ([pg 1192, right col, ln 34-38], RMS comprises at least conventional energy).
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Sinderby in view of Hart and Sinderby 2 to have the energy-like measure of the EMG signal comprises at least one of the Teager-Kaiser energy and the conventional energy, because doing so would have the predictable result of enabling finding the maximal RMS EMG per breath, as recognized by Reilly [pg 1192, right col, ln 38-42].

Regarding claim 8, Sinderby in view of Hart and Sinderby 2, in further view of Reilly teach all the limitations of claim 5, however Sinderby in view of Hart and Sinderby 2 do not teach the rectification operator comprises at least one of the absolute operator and the square operator.
Reilly teaches the rectification operator comprises at least one of the absolute operator and the square operator ([pg 1192, right col, ln 34-38], RMS is a square operator).


Regarding claim 9, Sinderby in view of Hart and Sinderby 2 teach all the limitations of claim 1, however Sinderby in view of Hart and Sinderby 2 do not teach the processing of the EMG signal to produce a surrogate respiration signal comprises downsampling the EMG signal.
Reilly teaches processing of an EMG signal to produce a surrogate respiration signal comprises downsampling the EMG signal ([pg 1192, right col, ln 38-42], downsampling occurs by low pass filtering (under 1 kHz) by 50 ms time constant).
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Sinderby in view of Hart and Sinderby 2 to have the processing of the EMG signal to produce a surrogate respiration signal comprises downsampling the EMG signal, because doing so would have the predictable result of enabling finding the maximal RMS EMG per breath, as recognized by Reilly [pg 1192, right col, ln 38-42].

Regarding claim 11, Sinderby in view of Hart and Sinderby 2 teach all the limitations of claim 1, however Sinderby in view of Hart and Sinderby 2 do not teach the processing of the EMG signal to produce a surrogate respiration signal comprises applying a second high pass filter to the EMG signal.

It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Sinderby in view of Hart and Sinderby 2 to have the processing of the EMG signal to produce a surrogate respiration signal comprises applying a second high pass filter to the EMG signal, because doing so would have the predictable result of enabling finding the maximal RMS EMG per breath, as recognized by Reilly [pg 1192, right col, ln 38-42].

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Sinderby in view of Hart and Sinderby 2 as applied to claim 3 above, and further in view of US 20130331722 A1 to Rodriguez-Villegas, et al. (cited in previous Office Action, hereinafter Rodriguez).
Regarding claim 4, Sinderby in view of Hart and Sinderby 2 teach all the limitations of claim 3, however Sinderby in view of Hart and Sinderby 2 do no teach the first high pass filter has a cutoff frequency of greater than or equal to 150Hz, for example 200Hz.
Rodriguez teaches a first high pass filter has a cutoff frequency of greater than or equal to 150Hz, for example 200Hz ([0028-0029], a first high pass filter is configurable to have an effective cutoff of 200 Hz, such that the lowest band channel frequency is 200 Hz).
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Sinderby in view of Hart and Sinderby 2 to have the first high pass filter has a cutoff frequency of greater than or equal to 150Hz, for example 200Hz, because doing so would have the predictable result of eliminating low frequency interference components such as mains electromagnetic interference, as recognized by Rodriguez [0028].

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Sinderby in view of Hart and Sinderby 2 as applied to claim 1 above, and further in view of US 20110060215 A1 to Tupin, et al. (cited in previous Office Action, hereinafter Tupin).
Regarding claim 10, Sinderby in view of Hart and Sinderby 2 teach all the limitations of claim 1, however Sinderby in view of Hart and Sinderby 2 do not teach the processing of the EMG signal to produce a surrogate respiration signal comprises applying a median filter to the EMG signal.
Tupin teaches processing of an EMG signal to produce a surrogate respiration signal comprises applying a median filter to the EMG signal (step 360) [0238; 290; claim 19, para 3] (Fig 31).
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Sinderby in view of Hart and Sinderby 2 to have the processing of the EMG signal to produce a surrogate respiration signal comprises applying a median filter to the EMG signal, because doing so would help transduce the signal from each sensor into an intermediate black and white image, as recognized by Tupin [0238].

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND P DULMAN whose telephone number is (571)272-7931. The examiner can normally be reached Monday-Friday 7:30 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor II can be reached on (571) 272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/Raymond P Dulman/Examiner, Art Unit 3791                                                                                                                                                                                                        /DANIEL L CERIONI/Primary Examiner, Art Unit 3791